Citation Nr: 0218104	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  98-20 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin rash 
(other than already service-connected tinea pedis).

2.  Entitlement to service connection for a nervous 
condition.

3.  Entitlement to service connection for joint and hand 
numbness.

4.  Entitlement to service connection for loss of hair.

5.  Entitlement to service connection for fatigue and 
tiredness.

6.  Entitlement to service connection for diarrhea.

7.  Entitlement to service connection for a mass on the 
right ankle.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
December 1988 and from September 1990 to April 1991, which 
included a period of service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 RO decision that denied 
service connection for a skin rash (other than already 
service-connected tinea pedis), a nervous condition, joint 
and hand numbness, loss of hair, fatigue and tiredness, 
and diarrhea, all claimed as due to undiagnosed illness 
based on service in the Persian Gulf War.  


FINDINGS OF FACT

1.  The veteran served on active duty from December 1984 
to December 1988, and from September 1990 to April 1991 
(this second period included service in Southwest Asia 
during the Persian Gulf War).

2.  The veteran is already service connected for a fungal 
infection of the skin of his feet (tinea pedis).  He also 
has fungal skin infections of other areas of his body, for 
which there have been various diagnoses such as tinea 
unguium (nails), tinea cruris (groin), tinea corporis 
(general body skin), and dermatophytosis (often also 
referring to the feet); these various fungal skin 
conditions began in service.

3.  The veteran also has other non-fungal skin disorders, 
for which there have been various diagnoses such as 
psoriaform dermatitis and a sebaceous cyst; these       
non-fungal skin conditions all began after service and 
were not caused by any incident of service.

4.  The veteran does not currently have a diagnosed 
psychiatric disorder.  He also does not have undiagnosed 
illness involving psychiatric signs of symptoms to a 
compensable degree and of at least 6 months duration.  

5.  Apart from already service-connected right knee and 
right arm disorders, complaints of joint and hand numbness 
are due to diagnosed conditions which began years after 
service and were not caused by any incident of service.

6.  The veteran's hair loss did not begin during and was 
not worsened by his active service, and such is related to 
diagnosed male pattern baldness.

7.  After service the veteran had subjective complaints of 
fatigue and tiredness, but such does not involve an 
undiagnosed illness to a compensable degree and of at 
least 6 months duration.

8.  After service the veteran had subjective complaints of 
diarrhea, but such does not involve an undiagnosed illness 
to a compensable degree and of at least 6 months duration.

9.  A claimed mass on the right ankle is not shown, and 
this complaint does not involve an undiagnosed illness to 
a compensable degree and of at least 6 months duration.



CONCLUSIONS OF LAW

1.  Besides already service-connected tinea pedis, other 
fungal skin conditions (such as tinea unguium, tinea 
cruris, tinea corporis, and dermatophytosis) were incurred 
in active service.  His various non-fungal skin conditions 
were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1117 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.317 (2002).

2.  A nervous condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

3.  Joint and hand numbness was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1117 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).

4.  Hair loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

5.  Fatigue and tiredness were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1117 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).

6.  Diarrhea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

7.  A mass on the right ankle was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1117 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran first served on active duty in the Army from 
December 1984 to December 1988.  At the August 1984 
enlistment examination, he gave a history of having 
fractured both wrists prior to service.  Service medical 
records from this period of service show he injured his 
right distal radius/ulna and right knee in 1985.  He 
complained of mechanical low back pain and also had upper 
respiratory infection symptoms in May 1988.  The veteran 
waived an examination for separation from this period of 
service, and he was released from active duty in December 
1988.

The veteran had later Army Reserve service.  A periodic 
Reserve examination in July 1989 showed no pertinent 
defect.

The veteran subsequently had active duty in the Army from 
September 1990 to April 1991, which included a period of 
service in Southwest Asia during the Persian Gulf War.  
Service medical records show that in September 1990, on 
routine screening for deployment, it was noted there was 
no evidence of psychological problems.  At various times 
in January and March 1991, he complained of stomach pains, 
and there was an assessment of gastroenteritis.  At an 
April 1991 demobilization examination, the veteran gave a 
history of being in good health.  He denied swollen or 
painful joints, skin diseases (other than of his feet), 
bone, joint, or other deformity, painful or trick shoulder 
or elbow, locked knee, foot trouble, recurrent back pain, 
and nervous trouble.  He stated that he did not know if he 
had arthritis, rheumatism, or bursitis.  He reported that 
he had athlete's foot, which he treated with medication.  
He said he injured a wrist in a motor vehicle accident 5 
years ago, and that it sometimes felt like it popped and 
was numb.  The objective April 1991 examination was within 
normal limits.

Post-active duty medical records show he was seen in 
February 1992 for complaints of low back pain of 2 weeks 
onset.  In July 1992 he was treated for a rash on the back 
of the legs and between the legs, and there was a 
diagnosis of tinea cruris.  In July 1992, it was noted he 
was overweight and was advised about dieting.

On a VA Persian Gulf War examination in July 1994, he 
reported weakness, diarrhea, and flashbacks.  Only right 
hearing loss was found.  

On VA joints examination in April-May 1995, he described 
numbness of the hands and legs for the past year, as well 
as a tired sensation; he denied joint symptoms.  
Electromyography (EMG)-nerve conduction velocity studies 
noted axonal peripheral neuropathy with superimposed 
bilateral carpal tunnel syndrome.  

On April 1995 VA skin examination, the veteran gave a 
history of a rash on his forearms for the past 2 years, 
and also back involvement of this problem; he said he had 
fissuring of the feet for 2 years; and he said he had some 
hair loss when in the Persian Gulf, but this later 
stopped.  Current examination showed he had scaly feet and 
toe web with mild dystrophy of several toenails 
bilaterally and erythematous papules on the back, but no 
lesions were present on the forearms that day.  He also 
had bitemporal scalp hair recession with diffuse hair loss 
on the frontal area.  The diagnoses were tinea pedis, 
tinea unguium, miliaria rubra, and androgenetic alopecia.  

In May 1996, the RO granted service connection for tinea 
pedis (a skin condition) involving the feet.  

In August 1996, the veteran reported a rash and an itch; 
diagnoses were tinea cruris, dermatitis, and 
onychomycosis.  

His wife wrote in August 1996 that since returning from 
the Persian Gulf War, he was nervous, was not calm, and 
had sleep disturbances.  She also wrote that he now had a 
rash.

On VA skin examination in November 1996, the veteran gave 
a history of a rash for 3 years.  Current examination 
showed erythematous papules in the right flank, multiple 
erythematous papules and scattered pustules in the upper 
back and chest, groin hyperpigmentation, lichenified 
plaques on the knees, and scaly toe web with early toenail 
dystrophy.  Diagnoses were miliaria rubra, folliculitis, 
intertrigo, psoriaform dermatitis of the knee, tinea 
pedis, and tinea unguium.  

The veteran underwent a VA general medical examination in 
December 1996.  He was noted to be overweight/obese.  His 
complaints included numbness of the hands for the past 3 
years, dermatologic problems such as dermatitis and skin 
lesions for the past 3 years involving itchy body areas, 
skin rash, foot fungus, the knees; he also complained of a 
mass in the right ankle area, tiredness, and weakness.  
Examination revealed folliculitis in different body areas, 
arms, and the chest, para-psoriatic lesions in both knees, 
and tinea unguium and corporis.  Examination of the 
digestive system showed globulus, large abdomen, soft, 
depressible, not tender to palpation, no palpable masses 
or organomegaly.  He reported episodes of hand numbness, 
bilateral carpal tunnel syndrome, and axonal peripheral 
neuropathy, with satisfactory musculoskeletal function.  
The pertinent diagnoses were peripheral polyneuropathy, 
bilateral carpal tunnel syndrome, para-psoriasis lesion of 
both knees, and tinea.

On VA mental disorders examination in December 1996, there 
were no abnormal pertinent objective findings.  The 
examiner indicated there was no gross psychiatric 
disorder.  

On VA examination of the joints in January 1997, there 
were complaints of pain and numbness in the hands and 
legs.  There was no objective evidence of pain on motion 
of all upper and lower extremity joints, and the 
musculoskeletal examination was negative.  On a spinal 
examination in January 1997, the diagnosis was clinical 
right L4 radiculopathy with right lumbosacral 
paravertebral myositis.  

In August 1997, the RO awarded service connection for a 
right knee disability and for a right arm disability.

Medical records from March 1998 show the veteran 
complained of low back pain radiating to the right leg, 
and right arm numbness.  Diagnoses included low back pain 
and muscle spasm.  He complained of radiating low back 
pain which extremity numbness in May 1998.  Assessments 
included back pain, lumbago-degenerative joint disease, 
and dermatophytosis.  May 1998 X-rays showed no 
abnormalities of the lumbosacral or cervical spines or of 
the shoulders; the only notable finding was decreased 
intervertebral space at the L5-S1 level.  He complained of 
numbness of the extremities in September 1998 since the 
past several days.  He was noted as having back syndrome, 
degenerative joint disease, neuritis, and dermatophytosis.  
In connection with an October 1998 nutritional assessment, 
it was noted that he did not have gastrointestinal 
disturbances.    

The veteran filed his substantive appeal in October 1998, 
seeking service connection for the conditions on appeal 
either directly or based on presumptions pertaining to 
undiagnosed illnesses arising from Persian Gulf War 
service. 

Medical records from January and May 1999 include 
assessments such as degenerative joint disease, back 
syndrome, and obesity.  The veteran complained of 
epigastric pain and acidity of the stomach in September 
1999; the assessment was gastritis.  He sought treatment 
for arthralgia in December 1999.  Assessments included 
degenerative joint disease, back syndrome, and gastritis.  
In July 2000, he complained of numbness of the left arm.  
There were assessments of degenerative joint disease and 
gastritis.  Later that month, on treatment for 
conjunctivitis, he was noted as being in generally good 
health.  In November 2000, the veteran was seen for 
arthralgia.  There were assessments of dermatitis, 
degenerative joint disease, and gastritis.  The veteran 
was treated in May 2001 for lower back pain, with 
radiation to the left leg and without evidence of trauma.  
A sebaceous cyst was removed from the right side of the 
back in July 2001.

The RO sent a letter to the veteran in April 2002, 
describing what types of evidence were still needed from 
the veteran in support of his claims, as well as who would 
be responsible for obtaining such evidence.  The veteran 
did not reply to this letter.

II.  Analysis

Through discussions in correspondence, the rating 
decisions, the statement of the case, and the supplemental 
statement of the case, the RO has informed the veteran of 
the evidence necessary to substantiate his claims for 
service connection.  Pertinent identified medical records 
have been obtained.  The RO has attempted on several 
occasions to seek additional evidence from the veteran.  
Necessary VA examinations have been performed.  The notice 
and duty to assist provisions of the law are satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's active service includes a period of time in 
Southwest Asia during the Persian Gulf War in 1990-1991.  
He seeks service connection for the claimed conditions on 
a direct basis and on a presumptive basis for chronic 
disabilities due to undiagnosed illness based on Persian 
Gulf War service.

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

If a veteran had active service for 90 days or more, 
service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, which become manifest 
to a compensable degree within one year after separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs 
or symptoms such as fatigue, signs and symptoms involving 
the skin, headache, muscle pain, joint pain, neurological 
signs or symptoms, neuropsychological signs or symptoms, 
signs and symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, 
and menstrual disorders.  The illness must become manifest 
during either active service in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree 
of 10 percent or more, under the appropriate diagnostic 
code of 38 C.F.R. Part 4, not later than December 31, 
2006.  By history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that 
are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period 
of chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than 
being in the Southwest Asia theater of operations during 
the Persian Gulf War.  38 U.S.C.A. 1117; 38 C.F.R. 3.317.  
If signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the 
Persian Gulf War presumption of service connection does 
not apply.  VAOPGCPREC 8-98.

The Board notes that the Persian Gulf War illness 
provisions of 38 U.S.C.A. § 1117 were recently amended, 
effective March 1, 2002.  In pertinent part, the new law 
provides that, in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome) that is defined by a cluster 
of signs and symptoms, as well as for any diagnosed 
illness that the VA Secretary determines by regulation 
warrants a presumption of service connection. 

1.  Skin rash

Service connection has already been established for tinea 
pedis, which is a fungal skin condition involving the 
feet.  The post-service medical records also show similar 
fungal skin infections involving other areas of his body, 
and there have been various diagnoses for these, such as 
tinea unguium (nails), tinea cruris (groin), tinea 
corporis (general body skin), and dermatophytosis (often 
also referring to the feet).  Considering that these other 
fungal skin conditions may well be from the same source as 
the service-connected tinea pedis, the Board finds that 
these other fungal skin conditions began in service.  The 
Board finds these other fungal skin conditions were 
incurred in service, warranting service connection.

The service medical records do not show chronic non-fungal 
skin conditions.  Post-service medical records show 
various non-fungal skin conditions such as psoriaform 
dermatitis and a sebaceous cyst.  These involve diagnosed 
skin conditions, and thus the Persian Gulf War provisions 
do not apply.  These non-fungal skin conditions are first 
shown years after active duty, and there is no competent 
medical evidence to link them to service.  The weight of 
the credible evidence establishes that these     non-
fungal skin conditions began after service; they were not 
incurred in or aggravated by service.  As the 
preponderance of the evidence is against this aspect of 
the service connection claim, the benefit-of-the-doubt 
rule does not apply, and this part of the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

2.  Nervous condition

Neither the service medical records from active service 
nor any post-service treatment records show that the 
veteran is diagnosed with any psychiatric disorder, and a 
1996 VA examination specifically noted there was no 
psychiatric disorder.  Apart from the Persian Gulf War 
provisions, without a diagnosis of a claimed condition, 
service connection may not be granted.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

As to the Persian Gulf War provisions on undiagnosed 
illness, the evidence does not show psychiatric signs and 
symptoms to a compensable degree and of at least 6 months 
duration.  Thus there is no basis for granting service 
connection for an alleged undiagnosed illness involving 
nervous symptoms.

As the preponderance of the evidence is against the 
service connection claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

3.  Joint and hand numbness

Service connection has already been established for right 
knee and right arm disorders.  Apart from those 
conditions, the service medical records show no chronic 
disability involving joint and hand numbness, and there is 
no evidence of any related arthritis within the 
presumptive year after service.  Since then there have 
been complaints of joint and hand numbness (and other 
symptoms) which have been attributed to diagnosed 
disorders.  Since diagnosed conditions are involved, the 
Persian Gulf War provisions do not apply.  There is not 
competent medical evidence to demonstrate that the 
diagnosed conditions, involving joint and hand numbness, 
are related to service.  The weight of the credible 
evidence establishes these conditions began after service 
and were not caused by any incident of service; they were 
not incurred in or aggravated by service.

As the preponderance of the evidence is against the 
service connection claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

4.  Loss of hair

The service medical records do not show that the veteran 
first developed or had worsened hair loss during service.  
At a 1995 VA examination he was noted to have some hair 
recession which was attributed to male pattern baldness.  
This is not an undiagnosed condition, and thus the Persian 
Gulf War provisions do not apply.  There is not competent 
medical evidence to demonstrate that this condition began 
during or was worsened by active duty.  The weight of the 
credible evidence establishes that the veteran's hair loss 
is unrelated to service; it was not incurred in or 
aggravated by service.

As the preponderance of the evidence is against the 
service connection claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

5.  Fatigue and tiredness

The service medical records do not show any complaints of 
fatigue or tiredness during either period of active 
service.  Since 1995, several years after the last period 
of active service, the veteran has had periodic subjective 
complaints of tiredness.  He reported tiredness and 
weakness on VA examination in 1996.  However, there are no 
subsequent reports of treatment for fatigue or tiredness.  
The evidence shows but a few subjective complaints of 
fatigue/tiredness.  The evidence fails to show that such 
undiagnosed condition is to a compensable degree and of at 
least 6 months duration, nor does the veteran have 
diagnosed chronic fatigue syndrome.  Thus service 
connection under the Persian Gulf War provisions is not in 
order.  There is no diagnosed condition, involving 
complaints of fatigue/tiredness, for which direct service 
connection would be possible.  Degmetich, supra.

Accordingly, service connection for fatigue and tiredness 
is not warranted based on either direct service connection 
principles or Persian Gulf War presumptive service 
connection principles.  As the preponderance of the 
evidence is against the service connection claim, the 
benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

6.  Diarrhea

The veteran's service medical records show that he 
reported stomach pains during service on occasion and 
there was an impression of gastroenteritis.  However, the 
service records indicate this was an acute and transitory 
condition.  At the examination near the time of separation 
from his last period of service, he had no 
gastrointestinal problems.

The first complaint of diarrhea after service was on VA 
Persian Gulf War examination in 1994, but even then there 
was no finding, diagnosis, or description of such 
condition.  And there are no further reports of diarrhea.  
Indeed in 1998 it was specifically noted that he did not 
have any gastrointestinal disturbances.  Aside from the 
Persian Gulf War provisions, service connection requires a 
diagnosis of the claimed condition, and there is no 
current diagnosis of a chronic disorder involving 
diarrhea.  Degmetich, supra.  As to the Persian Gulf War 
provisions, there is no credible evidence of the veteran 
having an undiagnosed illness involving diarrhea to a 
compensable degree for at least 6 months, nor is there a 
diagnosis of irritable bowel syndrome, and thus there is 
no basis for service connection under these provisions.

As the preponderance of the evidence is against the 
service connection claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

7.  Mass on the right ankle

There is no mention during either period of active service 
of any mass on the veteran's right ankle, and at 
separation in 1991, he specifically denied foot trouble.  
The first subjective complaint of a mass on the right 
ankle was on VA examination in 1996, that is, several 
years after service, but there was no objective finding of 
such on the examination report.  Moreover, there is no 
further mention of a mass on the right ankle in any 
additional treatment records.  Aside from the Persian Gulf 
War provisions, service connection requires a diagnosis of 
the claimed condition, and there is no current diagnosis 
of a chronic disorder involving a right ankle mass.  
Degmetich, supra.  As to the Persian Gulf War provisions, 
there is no credible evidence of the veteran having an 
undiagnosed illness involving a right ankle mass to a 
compensable degree for at least 6 months, and thus there 
is no basis for service connection under these provisions.

As the preponderance of the evidence is against the 
service connection claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.




ORDER

Apart from already service-connected tinea pedis, service 
connection for other fungal skin conditions which have 
been diagnosed (such as tinea unguium, tinea cruris, tinea 
corporis, and dermatophytois) is granted.  Service 
connection for other non-fungal skin conditions is denied.

Service connection for a nervous condition is denied.

Service connection for joint and hand numbness is denied.

Service connection for loss of hair is denied.

Service connection for fatigue and tiredness is denied.

Service connection for diarrhea is denied.

Service connection for a mass on the right ankle is 
denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

